 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL ACEDO,                                       Case No.: 17-CV-2592 JLS (JLB)
12                                      Plaintiff,
                                                         ORDER DENYING REQUEST TO
13   v.                                                  REMOVE ORDER FROM LEXIS
                                                         NEXIS DATABASE
14   COUNTY OF SAN DIEGO; PAUL
     RICHARDS; CARLOS OLMEDA;
15                                                       (ECF No. 68)
     CAROLYN COLVIN; CALIFORNIA
16   DEPARTMENT OF VITAL
     STATISTICS; CALIFORNIA
17
     DIRECTOR OF SOCIAL SERVICES;
18   DIRECTOR OF THE CALIFORNIA
     DEPARTMENT OF CHILD SUPPORT
19
     SERVICES; and BOARD OF THE
20   COUNTY OF SAN DIEGO,
21                                   Defendants.
22
23
24         Presently before the Court is Plaintiff’s Motion to Remove Order from Lexis Nexis
25   Database (ECF No. 68). Plaintiff contends that the Court has sealed the case and therefore
26   any Orders from the Court should not be published and accessible by anyone who is not a
27   case participant. Id. at 1–2. Plaintiff points to the Court’s July 16, 2018 Order in which
28   the Court stated that “the Clerk of Court restricted access to documents in this case to only

                                                     1
                                                                                17-CV-2592 JLS (JLB)
 1   the parties participating in the case.” Id. (quoting ECF No. 29). Plaintiff contends that the
 2   sensitive nature of the case warrants keeping the matter entirely confidential. Id.
 3         “[T]he courts of this country recognize a general right to inspect and copy public
 4   records and documents, including judicial records and documents.” Nixon v. Warner
 5   Commc’ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
 6   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
 7   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz
 8   v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). “The presumption
 9   of access is ‘based on the need for federal courts, although independent—indeed,
10   particularly because they are independent—to have a measure of accountability and for the
11   public to have confidence in the administration of justice.’” Ctr. for Auto Safety v. Chrysler
12   Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016) (quoting United States v. Amodeo, 71 F.3d
13   1044, 1048 (2d Cir. 1995)).
14         Here, the Court has not sealed the entire case and does not find that such action is
15   necessary or appropriate. Both Parties have sought the Court’s permission to file juvenile
16   records and other sensitive documents under seal and the Court has granted those requests
17   when appropriate. The Court recognizes the sensitive nature of the facts in this case;
18   however, these considerations do not outweigh the strong presumption in favor of access.
19   The remaining documents, including this Court’s Orders, shall remain accessible to the
20   public. The Court therefore DENIES Plaintiff’s Motion.
21         IT IS SO ORDERED.
22   Dated: January 30, 2020
23
24
25
26
27
28

                                                   2
                                                                                 17-CV-2592 JLS (JLB)
